DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the amendments filed on July 7, 2022. Claims 1, 3-7, 9-11, and 13-15 are amended; claim 2 is canceled; and claims 1 and 3-15 are pending and examined below.

Specification
 	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.


Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claims 1, 4, 6-11, 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Connor (U.S. 2020/0218312).
With regard to claim 1, Connor teaches a portable electronic device (Fig. 1; [0008] wearable computing device such as smart watches) comprising:
 	a slidable housing comprising a first housing and a second housing disposed inside the first housing (Fig. 1; Fig. 4; Fig. 6; Fig. 8; Fig. 9; Fig. 10; Fig. 13, first display and second display; [0034] FIG. 2 shows an example of four ways in which one or more secondary displays (screens) can unfold (or “flip”) outward from a central location which is aligned with (e.g. above or under) a primary display (screen) or a housing which holds a primary display; [0052]; [0080] wherein the device has a first configuration in which the first display is on the upper surface of the housing…wherein the second display slides out from the housing in a proximal (or distal) direction…), wherein the second housing is configured to be slid out of the first housing ([0052] a secondary display (screen) can slide (laterally) out from under a primary display (and/or can slide out from inside a housing which holds a primary display) to a proximal location (e.g. closer to the person's elbow) relative to the primary display. In an example, a secondary display (screen) can slide out from under a primary display (and/or can slide out from inside a housing which holds a primary display) to a distal location (e.g. farther from the person's elbow) relative to the primary display. In an example, a secondary display (screen) can slide out from under a primary display (and/or can slide out from inside a housing which holds a primary display) to a location to the left of the primary display. In an example, a secondary display (screen) can slide out from under a primary display (and/or can slide out from inside a housing which holds a primary display) to a location to the right of the primary display); 
 	a flexible display comprising a first display area disposed adjacent to the first housing and a second display area disposed inside the first housing (Fig. 1; Fig. 3, 3001 and 3002; Fig. 4; Fig. 6; Fig. 8; Fig. 9; Fig. 10, secondary display is inside housing; Fig. 13, first display and second display; [0017] FIG. 1 shows four ways that a wrist-worn device can include a primary display and secondary displays; [0019] FIG. 3 shows a band which flips open to expose two displays instead of one; [0108] In an example, a wrist-worn computing device with a multi-configuration display can comprise: a housing which is worn on a person's wrist and/or lower arm;…being substantially coplanar with and adjacent to the base portion; [0111] wherein the device has a second configuration in which at least three-quarters of the sliding extension is laterally adjacent to the base portion in a proximal, distal, right-lateral, or left-lateral direction; a first display on the housing; and a second display on the sliding extension), wherein the second display area is configured to move out of the first housing when the second housing is slid out of the first housing (Fig. 1; Fig. 3, 3001 and 3002; Fig. 4; Fig. 6; Fig. 8; Fig. 9; Fig. 10, secondary display is inside housing; Fig. 13, first display and second display; [0017] FIG. 1 shows four ways that a wrist-worn device can include a primary display and secondary displays; [0020] FIG. 4 shows four ways that secondary displays can slide out from a central location; [0051] FIG. 4 shows an example of four ways in which one or more secondary displays (screens) can slide (laterally) outward from a central location which is aligned with (e.g. above or under) a primary display (screen) or a housing which holds a primary display; [0052] In an example, a secondary display (screen) can slide (laterally) out from under a primary display (and/or can slide out from inside a housing which holds a primary display) to a proximal location (e.g. closer to the person's elbow) relative to the primary display. In an example, a secondary display (screen) can slide out from under a primary display (and/or can slide out from inside a housing which holds a primary display) to a distal location (e.g. farther from the person's elbow) relative to the primary display. In an example, a secondary display (screen) can slide out from under a primary display (and/or can slide out from inside a housing which holds a primary display) to a location to the left of the primary display. In an example, a secondary display (screen) can slide out from under a primary display (and/or can slide out from inside a housing which holds a primary display) to a location to the right of the primary display); 
 	a processor connected to the flexible display ([0086] this device can further comprise one or more components selected from the group consisting of data processing member); and 
 	a memory connected to the processor ([0086] this device can further comprise one or more components selected from the group consisting of: data processing member, data transmitting member, data receiving member, power source, and energy harvester; [0087]; [0088]), 
     wherein the memory stores instructions which, when executed, cause the processor to: 
 	when the portable electronic device is in a first state in which the second display area is disposed inside the first housing, display first visual information (Fig. 3, a first display 3003; [0373] a wearable device with multiple displays can comprise: a wrist-worn device worn by a person; a first display on a first (ventral or dorsal) side of the person's wrist which functions as a human-to-computer (touch-based) interface; and a second display on a second (dorsal or ventral) side of the person's wrist which functions as a computer-to-human (visual-based) interface, wherein the second side is opposite the first side) and a first graphic element in the first display area (Fig. 3, a first display 3003; Fig. 13, first display; Fig. 14, top display;), and 
 	when the portable electronic device is in a second state in which the second display area is exposed to outside as the second housing slides out of the first housing, display second visual information in the first display area and the second display area (Fig. 3, second display 3004 and third display 3005; Fig. 13, second display 13005; Fig. 14, middle display 14004 and bottom display 14003; [0039] In the example shown in FIG. 3, the device can be said to have been “flipped open” when folding attachment member 3002 has been moved from the first configuration to the second configuration. In this example, folding attachment member 3002 completely overlaps primary attachment member 3001 in the first configuration and does not overlap primary attachment member 3001 at all in the second configuration), and 
 	wherein the first graphic element is configured to be associated with a difference between the first visual information and the second visual information (Fig. 3, 3003, 3004 and 3005; Fig. 13, first display 13004 and second display 13005; Figs. 14-15, top display, middle display and bottom display).

With regard to claim 4, the limitations are addressed above and Connor teaches wherein the instructions cause the processor to: indicate, by the first graphic element, that an amount of content is different between the first visual information and the second visual information (Fig. 3, 3003, 3004 and 3005; Fig. 13, first display 13004 and second display 13005; Figs. 14-15, top display, middle display and bottom display; [0045] the second and third displays can display two different sections of the same text content. In an example, the second and third displays can display two different sections of the same image content; [0066] a display can be a touch screen which responds to finger movements. In an example, different displays can display different sections of the same text content. In an example, different displays can display can display different sections of the same image content. In an example, the different displays can display text and image, respectively, from the same multi-media content).

With regard to claim 6, the limitations are addressed above and Connor teaches wherein the instructions cause the processor to: indicate, by the first graphic element, that a configuration of a UI (user interface) element operatively connected to a specific function is different between the first visual information and the second visual information (Fig. 3, 3004 and 3005; [0081] this device has a first configuration in which only first display 11001 is substantially visible to the user and a second configuration in which both first display 11001 and second display 11004 are substantially visible to the user; [0084]  In an example, first display 11001 and second display 11004 can display different content. In an example, first display 11001 and second display 11004 can display different portions of the same content, together comprising a larger display area that either display by itself).

With regard to claim 7, the limitations are addressed above and Connor teaches wherein the instructions cause the processor to: display, in an active area in which visual information is to be displayed, a second graphic element configured to be associated with a difference between the first visual information and the second visual information (Fig. 3, second display 3004 and third display 3005 show a different display than that of first display 3001), with the second visual information when the portable electronic device is in the second state ([0039] In the example shown in FIG. 3, the device can be said to have been “flipped open” when folding attachment member 3002 has been moved from the first configuration to the second configuration. In this example, folding attachment member 3002 completely overlaps primary attachment member 3001 in the first configuration and does not overlap primary attachment member 3001 at all in the second configuration).

With regard to claim 8, the limitations are addressed above and Connor teaches wherein the instructions cause the processor to: notify a user that visual information is changed according to a state change of the portable electronic device, by using a tactile means and/or an auditory means ([0088] this device can further comprise one or more components selected from the group consisting of: one or more LEDs; one or more coherent light emitters or projectors; one or more infrared light emitters or projectors; one or more sound-emitting members; one or more tactile-sensation-creating members; one or more neurostimulators, myostimulators, or other electromagnetic energy emitters; one or more hardware buttons, knobs, or keys, a virtual projected keypad; a gesture-recognition interface; a speech-recognition interface, and an eye-gaze-tracking interface. Relevant variations described elsewhere in this disclosure or priority-linked disclosures can also be applied to these examples).

With regard to claim 9, the limitations are addressed above and Connor teaches wherein the instructions cause the processor to: 
 	recognize that an execution screen of an application is divided into a first execution screen as the first visual information and a second execution screen as the second visual information (Fig. 3; [0037] a first display 3003, wherein this first display is on the exterior surface of the device and visible to the person when the folding attachment member is in the first configuration; (d) a second display 3004, wherein this second display is on the exterior surface of the device and visible to the person when the folding attachment member is in the second configuration; and (e) a third display 3005, wherein this third display is on the exterior surface of the device and visible to the person when the folding attachment member is in the second configuration; [0084]  In an example, first display 11001 and second display 11004 can display different content. In an example, first display 11001 and second display 11004 can display different portions of the same content, together comprising a larger display area that either display by itself), based on a file used to execute the application (Fig. 3), and 
 	in response to a user input for executing the application ([0301] display functions primarily as human-to-computer interface (input); [0330] a first display on a selected side (ventral or dorsal) of a person's wrist which functions primarily as a human-to-computer interface (e.g. input interface)), when the portable electronic device is in the first state, display, in an active area in which visual information is to be displayed (Fig. 3; Figs. 13-15), the first graphic element indicating the second execution screen, together with the first execution screen ([0084]  In an example, first display 11001 and second display 11004 can display different content. In an example, first display 11001 and second display 11004 can display different portions of the same content, together comprising a larger display area that either display by itself. In an example, this allows a user to transition the device from a first configuration with a smaller display area to a second configuration with a larger display area).

With regard to claim 10, the limitations are addressed above and Connor teaches wherein the instructions cause the processor to: 
 	recognize that an execution screen of an application is divided into a first execution screen as the first visual information and a second execution screen as the second visual information (Fig. 3; [0037] a first display 3003, wherein this first display is on the exterior surface of the device and visible to the person when the folding attachment member is in the first configuration; (d) a second display 3004, wherein this second display is on the exterior surface of the device and visible to the person when the folding attachment member is in the second configuration; and (e) a third display 3005, wherein this third display is on the exterior surface of the device and visible to the person when the folding attachment member is in the second configuration; [0084]  In an example, first display 11001 and second display 11004 can display different content. In an example, first display 11001 and second display 11004 can display different portions of the same content, together comprising a larger display area that either display by itself), based on a file used to execute the application (Fig. 3), and 
 	display, in an active area in which visual information is to be displayed (Fig. 3; Figs. 13-15), the first graphic element indicating the second execution screen while a state of the portable electronic device is changed from the first state to the second state (Fig. 3; Figs. 13-15; [0037] a first display 3003, wherein this first display is on the exterior surface of the device and visible to the person when the folding attachment member is in the first configuration; (d) a second display 3004, wherein this second display is on the exterior surface of the device and visible to the person when the folding attachment member is in the second configuration; and (e) a third display 3005, wherein this third display is on the exterior surface of the device and visible to the person when the folding attachment member is in the second configuration; [0084]  In an example, first display 11001 and second display 11004 can display different content. In an example, first display 11001 and second display 11004 can display different portions of the same content, together comprising a larger display area that either display by itself. In an example, this allows a user to transition the device from a first configuration with a smaller display area to a second configuration with a larger display area).

With regard to claim 11, Connor teaches a portable electronic device (Fig. 1; [0008] wearable computing device such as smart watches) comprising:
 	a slidable housing comprising a first housing and a second housing coupled to the first housing (Fig. 1; Fig. 4; Fig. 6; Fig. 8; Fig. 9; Fig. 10; Fig. 13, first display and second display; [0034] FIG. 2 shows an example of four ways in which one or more secondary displays (screens) can unfold (or “flip”) outward from a central location which is aligned with (e.g. above or under) a primary display (screen) or a housing which holds a primary display; [0052]; [0080] wherein the device has a first configuration in which the first display is on the upper surface of the housing…wherein the second display slides out from the housing in a proximal (or distal) direction…) to be slidable with respect to the first housing ([0052] a secondary display (screen) can slide (laterally) out from under a primary display (and/or can slide out from inside a housing which holds a primary display) to a proximal location (e.g. closer to the person's elbow) relative to the primary display. In an example, a secondary display (screen) can slide out from under a primary display (and/or can slide out from inside a housing which holds a primary display) to a distal location (e.g. farther from the person's elbow) relative to the primary display. In an example, a secondary display (screen) can slide out from under a primary display (and/or can slide out from inside a housing which holds a primary display) to a location to the left of the primary display. In an example, a secondary display (screen) can slide out from under a primary display (and/or can slide out from inside a housing which holds a primary display) to a location to the right of the primary display);
 	a flexible display comprising a first display area disposed adjacent to the first housing (Fig. 1; Fig. 3, 3001 and 3002; Fig. 4; Fig. 6; Fig. 8; Fig. 9; Fig. 10, secondary display is inside housing; Fig. 13, first display and second display; [0017] FIG. 1 shows four ways that a wrist-worn device can include a primary display and secondary displays; [0019] FIG. 3 shows a band which flips open to expose two displays instead of one; [0108] In an example, a wrist-worn computing device with a multi-configuration display can comprise: a housing which is worn on a person's wrist and/or lower arm;…being substantially coplanar with and adjacent to the base portion; [0111] wherein the device has a second configuration in which at least three-quarters of the sliding extension is laterally adjacent to the base portion in a proximal, distal, right-lateral, or left-lateral direction; a first display on the housing; and a second display on the sliding extension) and a second display area disposed in an inner space of the portable electronic device (Fig. 1; Fig. 3, 3001 and 3002; Fig. 4; Fig. 6; Fig. 8; Fig. 9; Fig. 10, secondary display is inside housing; Fig. 13, first display and second display; [0017] FIG. 1 shows four ways that a wrist-worn device can include a primary display and secondary displays; [0020] FIG. 4 shows four ways that secondary displays can slide out from a central location; [0051] FIG. 4 shows an example of four ways in which one or more secondary displays (screens) can slide (laterally) outward from a central location which is aligned with (e.g. above or under) a primary display (screen) or a housing which holds a primary display; [0052] In an example, a secondary display (screen) can slide (laterally) out from under a primary display (and/or can slide out from inside a housing which holds a primary display) to a proximal location (e.g. closer to the person's elbow) relative to the primary display. In an example, a secondary display (screen) can slide out from under a primary display (and/or can slide out from inside a housing which holds a primary display) to a distal location (e.g. farther from the person's elbow) relative to the primary display. In an example, a secondary display (screen) can slide out from under a primary display (and/or can slide out from inside a housing which holds a primary display) to a location to the left of the primary display. In an example, a secondary display (screen) can slide out from under a primary display (and/or can slide out from inside a housing which holds a primary display) to a location to the right of the primary display), and configured to respond to a user input ([0301] display functions primarily as human-to-computer interface (input); [0330] a first display on a selected side (ventral or dorsal) of a person's wrist which functions primarily as a human-to-computer interface (e.g. input interface));
 	a motor configured to change a state of the portable electronic device from a first state in which the second display area is disposed in the inner space (Figs. 1-3) to a second state in which the second display area is exposed to the outside as the second housing slides, or change the state of the portable electronic device from the second state to the first state (Fig. 3, second display 3004 and third display 3005; Fig. 13, second display 13005; Fig. 14, middle display 14004 and bottom display 14003; [0039] In the example shown in FIG. 3, the device can be said to have been “flipped open” when folding attachment member 3002 has been moved from the first configuration to the second configuration. In this example, folding attachment member 3002 completely overlaps primary attachment member 3001 in the first configuration and does not overlap primary attachment member 3001 at all in the second configuration; 
 	a processor connected to the flexible display and the motor ([0086] this device can further comprise one or more components selected from the group consisting of data processing member); and 
 	a memory connected to the processor ([0086] this device can further comprise one or more components selected from the group consisting of: data processing member, data transmitting member, data receiving member, power source, and energy harvester; [0087]; [0088]), 
     wherein the memory stores instructions which, when executed, cause the processor to: 
 	when the portable electronic device is in the first state, determine the first display area as an active area in which visual information is to be displayed (Fig. 3, a first display 3003; [0373] a wearable device with multiple displays can comprise: a wrist-worn device worn by a person; a first display on a first (ventral or dorsal) side of the person's wrist which functions as a human-to-computer (touch-based) interface; and a second display on a second (dorsal or ventral) side of the person's wrist which functions as a computer-to-human (visual-based) interface, wherein the second side is opposite the first side),
 	when the portable electronic device is in the second state, determine an entire area of the flexible display comprising the first display area and the second display area as the active area (Fig. 3, second display 3004 and third display 3005; Fig. 13, second display 13005; Fig. 14, middle display 14004 and bottom display 14003; [0039] In the example shown in FIG. 3, the device can be said to have been “flipped open” when folding attachment member 3002 has been moved from the first configuration to the second configuration. In this example, folding attachment member 3002 completely overlaps primary attachment member 3001 in the first configuration and does not overlap primary attachment member 3001 at all in the second configuration), 
 	display a handler in the active area (Fig. 3; Figs. 13-15), 
 	receive, on the handler, a user input from the flexible display ([0301] display functions primarily as human-to-computer interface (input); [0330] a first display on a selected side (ventral or dorsal) of a person's wrist which functions primarily as a human-to-computer interface (e.g. input interface)), and 
 	drive the motor according to the user input so as to change the state of the portable electronic device from the first state to the second state or vice versa (Fig. 3, 3003, 3004 and 3005; Fig. 13, first display 13004 and second display 13005; Figs. 14-15, top display, middle display and bottom display).

With regard to claim 13, the limitations are addressed above and Connor teaches wherein the instructions cause the processor to: display the handler on the flexible display (Fig. 3; Figs. 13-15), based on the user input received from the flexible display being a user input designated to recall the handler to the flexible display ([0081] this device has a first configuration in which only first display 11001 is substantially visible to the user and a second configuration in which both first display 11001 and second display 11004 are substantially visible to the user. The left portion of FIG. 11 shows this device in the first configuration and the right portion of FIG. 11 shows this device in the second configuration; [0084] first display 11001 and second display 11004 can display different portions of the same content, together comprising a larger display area that either display by itself. In an example, this allows a user to transition the device from a first configuration with a smaller display area to a second configuration with a larger display area).

With regard to claim 14, the limitations are addressed above and Connor teaches wherein the instructions cause the processor to:
 	display, on an edge of an execution screen of an application, a button configured to recall the handler to the flexible display ([0040] primary attachment member 3001 can be a band, strap, or chain which further comprises a buckle, clasp, clip, hook, hook-and-eye material, pin, latch, button, and/or zipper which fastens it around the circumference of the person's wrist and/or forearm; [0041] In an example, folding attachment member 3002 can be a flexible and/or elastic band, strap, or protrusion which spans less of the circumference of the person's wrist and/or forearm than is spanned by primary attachment member 3001. In an example, folding attachment member 3002 may span only the upper (or frontal) surface of the person's wrist and/or arm. In an example, a folding attachment member can have arcuate edges which connect to the lateral sides of the second display. Such arcuate edges can reduce snagging of the second display in the second configuration; [0067]; [0088] one or more hardware buttons, knobs, or keys, a virtual projected keypad; a gesture-recognition interface; a speech-recognition interface, and an eye-gaze-tracking interface), and 
 	display the handler on the execution screen in response to user input to the button ([0040] primary attachment member 3001 can be a band, strap, or chain which further comprises a buckle, clasp, clip, hook, hook-and-eye material, pin, latch, button, and/or zipper which fastens it around the circumference of the person's wrist and/or forearm; [0041] In an example, folding attachment member 3002 can be a flexible and/or elastic band, strap, or protrusion which spans less of the circumference of the person's wrist and/or forearm than is spanned by primary attachment member 3001. In an example, folding attachment member 3002 may span only the upper (or frontal) surface of the person's wrist and/or arm. In an example, a folding attachment member can have arcuate edges which connect to the lateral sides of the second display. Such arcuate edges can reduce snagging of the second display in the second configuration; [0067]; [0088] one or more hardware buttons, knobs, or keys, a virtual projected keypad; a gesture-recognition interface; a speech-recognition interface, and an eye-gaze-tracking interface).

With regard to claim 15, the limitations are addressed above and Connor teaches wherein the instructions cause the processor to: end the display of the handler when a specified time has elapsed from a time when the handler is recalled to the flexible display, or when the handler moves up to an edge of an application execution screen ([0360] In an example, a wrist-worn device with multiple displays can comprise: a proximal display and a distal display worn on a selected (ventral or dorsal) side of a person's wrist; wherein one or the two displays is on continuously and the other display is only activated at selected times. In another example, a wearable device with multiple displays can comprise: a proximal display and a distal display worn on a selected (ventral or dorsal) side of a person's wrist; wherein the centroid of the proximal display is ½″ to 4″ closer to the person's elbow than the centroid of the distal display; and an environmental (e.g. motion, light, sound, temperature, or GPS) sensor; wherein one of the two displays is activated based on data from the environmental sensor). 




Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 3, 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Connor (U.S. 2020/0218312) in view of Seo et al. (U.S. 2013/0321340).
With regard to claim 3, the limitations are addressed above and Connor teaches wherein the instructions cause the processor to indicate, by the first graphic element, that a layout of the UI element is different between the first visual information and the second visual information (Fig. 3, first display 3003 and second display 3004; [0037] wherein the folding attachment member is moved from the first configuration to the second configuration by rotation of the folding attachment member relative to the primary attachment member; (c) a first display 3003, wherein this first display is on the exterior surface of the device and visible to the person when the folding attachment member is in the first configuration; (d) a second display 3004, wherein this second display is on the exterior surface of the device and visible to the person when the folding attachment member is in the second configuration). However, Connor does not specifically teach: 
- 	wherein the first visual information and the second visual information comprise a background element and a user interface (UI) element operatively connected to a specific function
Seo teaches a method of controlling a portable device including at least one foldable panel and first and second touch screens [abstract]. Seo also teaches wherein the first visual information and the second visual information comprise a background element ([0121] The first page 202 and the second page 204 can display the widget areas 212 and 218 and/or the shortcut icon 214 in a common background image or respective background images designated as a background screen. As a selectable embodiment, one background image may be displayed over the first and second touch screens 12 and 14) and a user interface (UI) element operatively connected to a specific function (Figs. 6A-14L; Figs. 15A-19E; [0121] The first page 202 of the home screen includes a first group including at least one widget area 212 designated as the home screen and/or at least one shortcut icon 214 and the second page 204 includes a second group including at least one widget area 218 designated as the home screen and/or at least one short icon.  The first page 202 and the second page 204 can display the widget areas 212 and 218 and/or the shortcut icon 214 in a common background image or respective background images designated as a background screen; [0122] Each shortcut icon corresponds to each application or each application group, and the corresponding application is executed or shortcut icons included in the corresponding application group are displayed through a detection of a user's touch). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the device taught by Connor, to have included the portable device having a first and second touch screen as taught by Seo, to have achieved a portable device displaying a plurality of task screens through a touch screen display and executing an application according to a touch gesture of a user detected on the plurality of task screens, and a method of controlling the same. 

With regard to claim 5, the limitations are addressed above and Connor teaches wherein the first visual information and the second visual information (Fig. 3, second display 3004 and third display 3005; Fig. 13, second display 13005; Fig. 14, middle display 14004 and bottom display 14003; [0039] In the example shown in FIG. 3, the device can be said to have been “flipped open” when folding attachment member 3002 has been moved from the first configuration to the second configuration. In this example, folding attachment member 3002 completely overlaps primary attachment member 3001 in the first configuration and does not overlap primary attachment member 3001 at all in the second configuration) and a user interface (UI) element operatively connected to a specific function (Figs. 6A-14L; Figs. 15A-19E; [0121] The first page 202 of the home screen includes a first group including at least one widget area 212 designated as the home screen and/or at least one shortcut icon 214 and the second page 204 includes a second group including at least one widget area 218 designated as the home screen and/or at least one short icon.  The first page 202 and the second page 204 can display the widget areas 212 and 218 and/or the shortcut icon 214 in a common background image or respective background images designated as a background screen; [0122] Each shortcut icon corresponds to each application or each application group, and the corresponding application is executed or shortcut icons included in the corresponding application group are displayed through a detection of a user's touch), and wherein the at least one attribute comprises size, color, or brightness ([0193] the picture image 306a has a larger size than the first thumbnail image 306 and may be displayed to fill one of a horizontal width and a vertical width of the second touch screen 14; [0205] the expanded area may be reconstructed to an original size in response to the detection of a touch drag down from the enlarged area or the detection of a touch gesture from another area; [0209] when an expanded length of the expanded area 404a reaches the maximum range, the expanded area 404a remains in an expanded state or is reconstructed to the area 404 in an original size). However, Connor does not specifically teach:
- 	comprise a background element, 
- 	wherein the instructions cause the processor to: indicate, by the first graphic element, that at least one attribute of the background element and the UI element is different between the first visual information and the second visual information
Seo teaches a method of controlling a portable device including at least one foldable panel and first and second touch screens [abstract]. Seo also teaches wherein visual information comprise a background element ([0121] The first page 202 and the second page 204 can display the widget areas 212 and 218 and/or the shortcut icon 214 in a common background image or respective background images designated as a background screen. As a selectable embodiment, one background image may be displayed over the first and second touch screens 12 and 14), wherein the instructions cause the processor to: indicate, by the first graphic element, that at least one attribute of the background element ([0121] The first page 202 and the second page 204 can display the widget areas 212 and 218 and/or the shortcut icon 214 in a common background image or respective background images designated as a background screen. As a selectable embodiment, one background image may be displayed over the first and second touch screens 12 and 14) and the UI element is different between the first visual information and the second visual information (Fig. 6A, 218; [0154] The application menu may be loaded by an icon or menu displayed in the home screen or an external button and provide more application lists, that is, icons in comparison with the home screen.  The application menu provides a plurality of pages including a plurality of icon groups designated as the application menu; [0181] As a selectable embodiment, the change between the view modes is loaded by expanding a setting menu of the portable device), and wherein the attribute comprises size ([0179] For example, the photo gallery application can provide a search screen including a plurality of thumbnail images and a full image screen displaying a picture image of one thumbnail image selected from the thumbnail images with a larger size, that is, with a full size through different touch screens; [0193] The picture image 306a has a larger size than the first thumbnail image 306 and may be displayed to fill one of a horizontal width and a vertical width of the second touch screen 14; [0205] The expanded area may be reconstructed to an original size in response to the detection of a touch drag down from the enlarged area or the detection of a touch gesture from another area; [0207] The area 402 may be expanded in a top direction according to a movement of the touch gesture 420 and expanded to reach a terminus of the first touch screen 12 within a predetermined maximum size; [0209] When an expanded length of the expanded area 404a reaches the maximum range, the expanded area 404a remains in an expanded state or is reconstructed to the area 404 in an original size; [0220] Referring to FIG. 11E, the reduced areas 412b according to the pinch gesture 434 are expanded to have an original size 412c and reduced areas (for example, topmost part and/or bottommost areas) of some applications by the area expansion are not displayed in the second touch screen 14 anymore.  The areas 412c include a number of applications according to a basic setting of the home screen in the pocket mode, for example, five applications), color ([0235] At this time, the position indicator 504a may be changed to a conspicuous color, for example, red in order to be visually distinguished from other displayed position indicators 504c, 504d, 504f, and 504g; [0323] Each of the tags 806 is located in an edge line of the page designated by the user or a provider of the electronic book contents, and the tags 806 may have different colors which are visually distinguished from the pages 802b and 804b and the edge lines 804; [0324] The second touch screen 14 changes a color of the first edge line 808 into a color (a first color, for example, red) visually distinguished from other edge lines in response to the detection of the touch 800c; [0351]), or brightness. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the device taught by Connor, to have included the background element as taught by Seo, to have achieved a portable device displaying a plurality of task screens through a touch screen display and executing an application according to a touch gesture of a user detected on the plurality of task screens, and a method of controlling the same. 

With regard to claim 12, the limitations are addressed above. However, Connor does not specifically teach:
-	display, according to the user input, a lever configured to move in parallel with a direction in which the active area is extended from the first display area to the entire area of the display such that the lever is included in the handler, and
- 	change the state of the portable electronic device in response to a movement of the lever
Seo teaches a method of controlling a portable device including at least one foldable panel and first and second touch screens [abstract]. Seo also teaches wherein the instructions cause the processor to: 
 	display, according to the user input (Fig. 6A, 202a and 204a), a lever configured to move in parallel with a direction in which the active area is extended from the first display area to the entire area of the display such that the lever is included in the handler ([0123] In addition, the first touch screen 12 can further display a counter 202a indicating a page of the home screen, frequently used applications, for example, a call application, a contact information application, a message application, a dock area 216 including short icons of an application menu providing application lists, and a status bar 206 providing signal intensity indicator(s) for wireless communication such as cellular or WiFi communication, a Bluetooth connection mode, a received message, a battery status indicator, and a current time together with the first page 202; [0136] Referring to FIG. 6E, the first touch screen 12 displays the first page 202, the page counter 202a, and the dock area 216 of the home screen, and the second touch screen 14 displays another application 240; [0137] Referring to FIG. 6F, the portable device replaces the first page 202 and the page counter 202a of the first touch screen 12 with the second page 204 and the page counter 204a of the second page 204 and then displays the replaced second page 204 and page counter 204a in response to the detection of the touch gesture 200c), and
 	change the state of the portable electronic device in response to a movement of the lever ([0137] Referring to FIG. 6F, the portable device replaces the first page 202 and the page counter 202a of the first touch screen 12 with the second page 204 and the page counter 204a of the second page 204 and then displays the replaced second page 204 and page counter 204a in response to the detection of the touch gesture 200c). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the device taught by Connor, to have included the lever as taught by Seo, to have achieved a portable device displaying a plurality of task screens through a touch screen display and executing an application according to a touch gesture of a user detected on the plurality of task screens, and a method of controlling the same. 


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA C. LEGGETT whose telephone number is (571)270-7700. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREA C LEGGETT/Primary Examiner, Art Unit 2171